DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on September 23, 2022 is acknowledged.

Claims 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 23, 2022.

Information Disclosure Statement
The IDS forms filed on November 18, 2019, April 1, 2021, April 22, 2021 and August 12, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference number “430” (see Fig. 4) is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extinguishing material” and “heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether or not the “pocket” should be interpreted such that it positively contains the “extinguishing material”, because while the claimed “extinguishing capsule” is recited so as to comprise both the “extinguishing material” and the “pocket”, the “pocket” is only functionally recited such that it is “configured to receive the extinguishing material therein”, whereby the claim could be interpreted in a manner whereby the pocket does not necessarily contain the extinguishing material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected, as well as the claim is understood, under 35 U.S.C. 102(a)(1) as being anticipated by Taylor, USPN 1,236,622.
Taylor shows an extinguishing capsule (see Fig. 2), comprising: an extinguishing material (2) configured to expand by heat (see page 2, lines 3-12); and a pocket (1 or 1b) comprising a heating element (5) configured to heat and apply heat to the extinguishing material when electricity is applied thereto (see page 1, line 106, through page 2, line 12; and see page 2, lines 22-46), the pocket configured to receive the extinguishing material therein, and burst to release the extinguishing material when the extinguishing material expands (see again, page 2, lines 3-12).

Claim 1 is rejected, as well as the claim is understood, under 35 U.S.C. 102(a)(1) as being anticipated by JP S5174399 U (as cited as Foreign Patent Document #2 on the IDS filed April 1, 2021).
Document JP S5174399 U shows an extinguishing capsule (see Fig. 1), comprising: an extinguishing material (within 1) configured to expand by heat; and a pocket (1) comprising a heating element (3) configured to heat and apply heat to the extinguishing material when electricity is applied thereto, the pocket configured to receive the extinguishing material therein, and burst to release the extinguishing material when the extinguishing material expands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Kretzschmar, US Patent Application Publication No. 2004/0194976.
Taylor shows all of the recited limitations as set forth in claim 1, however Taylor does not show or expressly disclose the pocket as further comprising an inner layer and an outer layer, wherein the heating element is provided partially or entirely between the inner layer and the outer layer.
It should first be noted, Taylor expressly and open-endedly discloses that the extinguishing capsule may include “various kinds” of heating elements, which may be “variously disposed and variously connected for energizing the resistance or otherwise producing heat” inside the pocket (see page 2, lines 40-46).  Thus, one having ordinary skill would be motivated to develop alternative, and at least functionally equivalent configurations of the pocket and heating element shown by Taylor.  Kretzschmar shows various embodiments of a capsule device used in a fire protection application which includes a pocket element (1) containing a fluid (5) configured to expand by heat, wherein the pocket comprises any of a variety of at least functionally equivalent heating element arrangements which are configured to heat and apply heat to the heat-expandable fluid in order to cause the pocket to burst, including at least one configuration (see Fig. 4) with the heating element (7; being a resistance element similar to that of Taylor) disposed within a space defined by the pocket, and at least one configuration (see Fig. 7) with the heating element (9; also being a resistance element similar to that of Taylor) provided partially or entirely between an inner layer and an outer layer of the pocket.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the heating element of Taylor so as to be provided partially or entirely between an inner layer and an outer layer of the pocket, as taught by Kretzschmar, since Kretzschmar teaches at least functional equivalency of arranging a resistance heating element between an inner layer and an outer layer of a burstable pocket which contains a fluid which expands by heat, versus providing a similar resistance heating element within a space defined by the pocket.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP S5174399 U, in view of Kretzschmar.
JP S5174399 U shows all of the recited limitations as set forth in claim 1, however JP S5174399 U does not show or expressly disclose the pocket as further comprising an inner layer and an outer layer, wherein the heating element is provided partially or entirely between the inner layer and the outer layer.
Kretzschmar shows various embodiments of a capsule device used in a fire protection application which includes a pocket element (1) containing a fluid (5) configured to expand by heat, wherein the pocket comprises any of a variety of at least functionally equivalent heating element arrangements which are configured to heat and apply heat to the heat-expandable fluid in order to cause the pocket to burst, including at least one configuration (see Fig. 4) with the heating element (7; being a resistance element similar to that of JP S5174399 U) disposed within a space defined by the pocket, and at least one configuration (see Fig. 7) with the heating element (9; also being a resistance element similar to that of JP S5174399 U) provided partially or entirely between an inner layer and an outer layer of the pocket.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the heating element of JP S5174399 U so as to be provided partially or entirely between an inner layer and an outer layer of the pocket, as taught by Kretzschmar, since Kretzschmar teaches at least functional equivalency of arranging a resistance heating element between an inner layer and an outer layer of a burstable pocket which contains a fluid which expands by heat, versus providing a similar resistance heating element within a space defined by the pocket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to DeSantis, Pieczykolan and Phelps, and US Patent Application Publication to Muller, are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752